Calhoon, J.,
delivered the opinion of the court.
This action is based on unreasonable delay in the delivery of a telegraphic dispatch, claiming actual damages and also $25, the statutory penalty; and the company appeals because the court below allowed this penalty in addition to the actual damage. Appellant relies alone on the Code of 1906 as it appears in print with the notations of the annotators, while the appellee thinks the notes are not evidence, and that the company had to show, negatively, that the section had not been enrolled. He further urges that, even if the section (4879a) which he invokes for the penalty is not a part of *480the Code, it was the law in the Code of 1892 nnrepealed. This second contention by appellee is plainly untenable, because it is a general law, and the act of adoption in its thirteenth section (page 138, Code 1906) expressly repeals “ all laws of a general nature not brought forward and embodied in the Mississippi Code of 1906.” Section 4879a is not on the enrolled bill of the Code. See note of the commissioners to § 4897, which so states. See, also, the statement in the memoranda prefacing the Code that it is not in the “ enrolled draft deposited in the office of the secretary of state.” Now these are the commissioners to codify only this u enrolled draft.” Code, p. 135, §§ 1, 2, 4. This is enough. No other proof is necessary.

Reversed and remanded.